DETAILED ACTION
1.	Claims 1-20 of application 16/590,516, filed on 2-October-2019, are presented for examination.  The IDS received on the same date has been considered.  The present application is a CIP of application 16/545,051, filed on 20-August-2019, and a long list of other CIPs which began with application 15/179,188, filed on 10-June-2016, now USP 9,928,750.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.2	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 10,074,284.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘284 patent are directed to the emergency shutdown and landing by an Air Traffic Control (ATC) system for Unmanned Aerial Vehicles (UAVs).  Furthermore, the features of claims 1-20 of the present invention are identical in scope to, or nearly so, with the corresponding features in claims 1-20 of the ‘284 patent.  For instance, the main difference between the present invention and the ‘284 patent, is that the ‘284 patent is directed to Unmanned Aerial Vehicles (UAVs), while the present invention is directed to passenger drones, which applicant admits is equally applicable to UAVs [¶0045].  Other than this difference, present claims 1-20 are nearly identical to claims 1-20 of the ‘284 patent as originally filed.  Also, present claim 2 claims the identical features that were amended into each of the independent claims of the ‘284 patent, which were considered allowable.  These are the only substantive differences between the claims of the present invention and the ‘284 patent.
	For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-20 of the present invention, and claims 1-20 of the ‘284 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘284 patent, and the specifications of both the present invention and the ‘284 patent support the identical critical features noted above. 

Claim Rejections under 35 U.S.C. § 103
3.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

3.2 	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nichols et al, USP Publication 2006/0106506, in view of Walker, USP Publication 2005/0187677, and further in view of Abhyanker, USP Publication 2015/0185034.

3.3	Nichols (*Note: unless otherwise noted, all of the following citations are from Nichols) disclosed the invention substantially as claimed, including:
Claims 1, 13 and 20:  A passenger drone supporting emergency shutdown and landing [By applicant’s own admission, a passenger drone and a UAV are equivalent vehicles, see applicant’s disclosure in ¶0045 (The present disclosure relates to systems and methods for air traffic control for passenger drones. Various techniques are described herein for drone Air Traffic Control (ATC) with respect to Unmanned Aerial Vehicles (UAVs). The present disclosure extends these techniques to manned aerial vehicles, passenger drones, pilotless helicopters, flying taxi, etc., collectively referred to herein as passenger drones. That is, the various descriptions herein relative to UAVs are equally applicable to passenger drones.)], the passenger drone comprising:
		one or more rotors disposed to a body [deemed obvious to the operation of UAVs, either fixed-wing or rotary-winged];
		wireless interfaces [0014 (the UAVs can communicate with a plurality of ground stations and satellites)];
	a processor coupled to the wireless interfaces [0022 (the UAV is programmed, which requires a processor for communicating)];
	 memory storing instructions [0022 (the UAV is programmed, which requires a memory)] that, when executed, cause the processor to: 
		detect the passenger drone is one of distressed [0003 (loses an engine…loss of communication); 0013; 0026; 0027] and rogue [0016 (restricted areas, special use airspaces, etc)]; 
		determine a location for landing [0003 (a preplanned means for returning to an airfield and landing safely); 0013 (achieve a safe landing in friendly territory); 0026 (constructs a route following preplanned directions to one of many possible destinations designated for lost communications recovery); 0027-0029; 0031; 0032]; and
	receive the determined timing and the landing location to the passenger drone from an Air Traffic Control (ATC) system [0014 (the UAVs can communicate with a plurality of ground stations and satellites); 0017 (the automatic contingency generator (AGC) and the mission planner can be duplicated in a ground control station); 0018 (both the airborne AGC and the ground element generate new routes)].	
	Nichols does not specifically describe the following features: a camera associated with the body; a processor coupled to the wireless interfaces and the camera; and determining timing for a shutdown.  Nichols discloses wherein each of the UAVs carries one or more sensors for supplying information about an area under surveillance [0014], and a plurality of [0016].   One of ordinary skill would have found it obvious to include a camera as one of the sensors for undertaking surveillance operations.  However, in an analogous prior art reference for providing accountable remote and robotics control to transportation vehicles (including robotic drones (0014)) by interfacing with the vehicles’ E/E systems, Walker provides a camera associated with the body [1646; 1925; 2059]; a processor coupled to the camera [2059 (a camera or video system…sending data back to TRAC/FACT robotics)]; and determine timing for a shutdown [0674 (if the vehicle is operated in an unsafe and unauthorized manner the PFN can control the equipment to a safe shutdown); 2251 (any hostile action from the aircraft can result in…a real-time disable measure…in this case aircraft and shut down motors off or cut their power settings)].  
	Also, Nichols does not specifically describe the following features: via one or more wireless networks comprising at least one cellular network.  However, Abhyanker provides these features at least at: [0142 (The cellular network 108 (e.g., a mobile network) may be a wireless network distributed over land areas called cells, each served by at least one fixed-location transceiver, known as a cell site or base station)] 
	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the automatic control of an aircraft based on the occurrence of various in-flight contingencies as disclosed by Nichols, with the remote and robotics control to transportation vehicles as taught by Manasseh, and the driverless automobile commerce network and community of Abhyanker, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2: wherein the passenger drone is constrained in flight based on cell coverage over the at least one cellular network [Abhyanker: 0143 (When joined together these cells of the cellular net-work 108 may provide radio coverage over a wide geographic area through the cellular network… a geospatially constrained social network 142 ( e.g., neighborhood social network) based on a geospatial location of the driverless vehicle 104 and/or mobile device in a manner that simulates a radio (RF) based network separately from the concepts described in conjunction with the cellular network…it will be understood that the radial distribution module 140 ( e.g., that applies the radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2) may be not restricted to such topology and can multi-modally communicate through different networks, such as through the cellular network); 0176 (deliveries (e.g., of products from the business establishments 109, neighbors, other users) may be made from a 'neighborhood drone' (e.g., an unmanned aerial vehicle such as the drone…A flight path of the drone 311 may be a server of the geo-spatially constrained social network 142 either autonomously by computers in the drone 311 and/or through an automated navigation system based on a mapping algorithm.)].

Claims 3 and 14:  notifying one or more persons [0015 (pilots located at the ground stations can communicate with the UAVs)] of the determined timing [0017-0019 (time critical emergencies are assessed continuously…to identify candidate landing location within range of the vehicle’s current position…during mission critical emergencies the AGC follows preplanned directions…to shorten the mission and arrive at the destination in minimal flight time)] and the landing location [0018 (the AGC software can exist both on the UAV and in a mission control station that normally maintains communications with the UAV from the ground…when a pilot tells the UAV to go to a different location, both the airborne AGC and the ground element generate new routes)].

Claim 4:  wherein the passenger drone is distressed [0003 (loses an engine…loss of communication); 0013; 0026; 0027] and the detecting is performed locally and communicated to the Air Traffic Control system [0014 (the UAVs can communicate with a plurality of ground stations and satellites); 0017 (the automatic contingency generator (AGC) and the mission planner can be duplicated (i.e. both on the UAV and in a ground control station)); 0018 (both the airborne AGC and the ground element generate new routes)].

Claim 5:  wherein the passenger drone is distressed and the detecting is performed locally based on a failure or interruption of a two-way handshake with the Air Traffic Control system [0003 (loses an engine…loss of communication); 0013 (loss of a communications link); 0026 (the lost communications contingency); 0029].

Claims 6 and 15:  wherein the passenger drone is distressed and the detecting is performed by the Air Traffic Control system which detects the passenger drone is distressed through analysis of operational data from the passenger drone [0017 (the automatic contingency generator (AGC) and the mission planner can be duplicated (i.e. both on the UAV and in a ground control station)…reads and accepts mission data…provides predictive capabilities if the air vehicle communications fail); 0018 (the AGC software can exist both on the UAV and in a mission control station that normally maintains communications with the UAV from the ground…both the airborne AGC and the ground element generate new routes); 0027 (time critical emergencies, including engine out and power system failure scenarios, are assessed continuously by the AGC)].

Claims 7 and 16:  wherein the passenger drone is distressed [0003 (loses an engine…loss of communication); 0013; 0026; 0027] or rogue [0016 (restricted areas, special use airspaces, etc)] and the detecting is performed by one of an observer who communicates to the Air Traffic Control system [0018 (the AGC software can exist both on the UAV and in a mission control station that normally maintains communications with the UAV from the ground…when a pilot tells the UAV to go to a different location, both the airborne AGC and the ground element generate new routes)] and another passenger drone which communicates to the Air Traffic Control system [0014 (the UAVs can communicate with a plurality of ground stations and satellites, communication links are provided among the various system components to achieve the desired functionality)].

Claims 8 and 17:  wherein the determined timing is one of immediate and a short time period allowing the passenger drone to travel to the landing location [0017-0019 (time critical emergencies are assessed continuously…to identify candidate landing location within range of the vehicle’s current position…during mission critical emergencies the AGC follows preplanned directions…to shorten the mission and arrive at the destination in minimal flight time)].

Claim 9:  wherein the determined timing and the landing location are determined locally by the passenger drone [0017 (the automatic contingency generator (AGC) and the mission planner can be duplicated (i.e. both on the UAV and in a ground control station)…reads and accepts mission data…provides predictive capabilities if the air vehicle communications fail); 0018 (the AGC software can exist both on the UAV and in a mission control station that normally maintains communications with the UAV from the ground…both the airborne AGC and the ground element generate new routes); 0027 (time critical emergencies, including engine out and power system failure scenarios, are assessed continuously by the AGC)] using one of a map of predetermined safe landing locations [0003 (a preplanned means for returning to an airfield and landing safely); 0013 (achieve a safe landing in friendly territory); 0026 (constructs a route following preplanned directions to one of many possible destinations designated for lost communications recovery); 0027-0029; 0031; 0032] and a camera on the passenger drone which scans for a safe location [0014 (each of the UAVs carries one or more sensors for supplying information about an area under surveillance); Walker: 2059 (a camera or video system…sending data back to TRAC/FACT robotics)].

Claims 10 and 18:  wherein the determined timing and the landing location are determined by the Air Traffic Control system [0017 (the automatic contingency generator (AGC) and the mission planner can be duplicated (i.e. both on the UAV and in a ground control station)); 0018 (both the airborne AGC and the ground element generate new routes)] utilizing a map of predetermined safe landing locations [0003 (a preplanned means for returning to an airfield and landing safely); 0013 (achieve a safe landing in friendly territory); 0026 (constructs a route following preplanned directions to one of many possible destinations designated for lost communications recovery); 0027-0029; 0031; 0032].

Claims 11 and 19:  communicating to other passenger drones proximate to the passenger drone that is one of distressed and rogue [0014 (the UAVs can communicate with a plurality of ground stations and satellites, communication links are provided among the various system components to achieve the desired functionality)] and providing instructions for avoidance [0003 (a preplanned means for returning to an airfield and landing safely, obviously including instructions for safely avoiding another UAV); 0013 (achieve a safe landing in friendly territory); 0026 (constructs a route following preplanned directions to one of many possible destinations designated for lost communications recovery); 0027-0029; 0031; 0032].

Claim 12:  wherein the passenger drone is already at the landing location and the communicating comprises an instruction to immediately shut down [0674 (if the vehicle is operated in an unsafe and unauthorized manner the PFN can control the equipment to a safe shutdown); 2251 (any hostile action from the aircraft can result in…a real-time disable measure…in this case aircraft and shut down motors off or cut their power settings)].

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-B on the attached PTO-892 Notice of References Cited.
Documents A and B define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled In the art.

Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661